ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Sage Systems Technologies, LLC               )       ASBCA No. 60257
                                             )
Under Contract No. W911KB-13-C-0006          )

APPEARANCE FOR THE APPELLANT:                        Christopher J. Slottee, Esq.
                                                      Vice President/General Counsel

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Carl F. Olson, Esq.
                                                     Kyle B. Davis, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Alaska

                                ORDER OF DISMISSAL

       The appeal is withdrawn. Accordingly, it is dismissed from the Board's docket
with prejudice.

       Dated: 7 July 2016




                                                  Administrativ Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60257, Appeal of Sage Systems
Technologies, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals